763 So.2d 1050 (1999)
Henry Lee DIXON, Appellant,
v.
STATE of Florida, Appellee.
No. 99-1489.
District Court of Appeal of Florida, Fourth District.
May 26, 1999.
Henry Lee Dixon, Starke, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the denial of appellant's motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a), which argues that his 30-year habitual offender sentence is illegal. Appellant previously challenged the legality of this sentence, on the same grounds, in 1983, 1987, 1989, and 1992. Consistent with Rivera v. State, 728 So.2d 1165, 1166 (Fla.1998), and Prince v. State, 719 So.2d 346 (Fla. 4th DCA 1998), we hereby prohibit appellant from any future filings concerning issues that were or should have been raised in prior postconviction proceedings. We also caution appellant that if he violates this prohibition, he will face additional sanctions.
STONE, C.J., WARNER and GROSS, JJ., concur.